Case 1:21-cr-00074-TFH Document 7 Filed 01/15/21 Page 1 of 16
               Case 1:21-cr-00074-TFH Document 7 Filed 01/15/21 Page 2 of 16

                                     CRIMINAL COVERSHEET
      DEFENDANT’S NAME: Josiah Colt                                          JUVENILE: No
      DEFENSE ATTORNEY:
                 Address:                                          PUBLIC or SEALED: Public
                                                                        SERVICE TYPE: Warrant
                                                                 (Summons or Warrant or
                                                                  Notice (if Superseding))
                Telephone No.:                                                     ISSUE: Yes

                                     Special Agent Matthew
  INVESTIGATIVE AGENT:                                                  INTERPRETER: No
                                     Gano
                Telephone No.:                                          If YES, language:
                                Federal Bureau of
                     AGENCY: Investigation – Washington
                                Field Office
CASE INFORMATION:                                       RELATED COMPLAINT:
Criminal Complaint and Arrest Warrant Issued by United  CASE NUMBER:
States Magistrate Judge G. Michael Harvey on 01/09/21

                             CRIMINAL CHARGING INFORMATION

  CHARGING DOCUMENT: Complaint or Perfected Citation
                     Felony:      No                        County of Offense: Washington, D.C.
       Class A Misdemeanor: Yes (Count 1)                 Estimated Trial Time: 2 days
   Class B or C Misdemeanor: Yes (Count 2)
                   (Petty Offense)
                                       COUNT/                                             PENALTIES
           STATUTE
                                     FORFEITURE       BRIEF DESCRIPTION            (Include Supervised Release
    (Title and Section(s))           ALLEGATION                                      and Special Assessment)
18 U.S.C. Sec. 1752(a)(1)                One        Knowingly Entering or         Not more than 1 year
                                                    Remaining in any Restricted   imprisonment; Up to a
                                                    Building or Grounds           $100,000 fine; Not more than 1
                                                    Without Lawful Authority      year supervised release; Up to
40 U.S.C. Sec. 5104(e)(2)                Two                                      5 years probation.
                                                    Violent Entry and
                                                    Disorderly Conduct on         Not more than 6 months
                                                    Capitol Grounds               imprisonment; Not more than
                                                                                  a $5,000 fine; Not more than 1
                                                                                  year supervised release; Up to
                                                                                  5 years probation.


   Date:     January 13, 2020                   Assistant U.S. Attorneys: Elizabeth Elizabeth Aloi, D.C.
                                                                          USAO / Heather Patricco / Idaho
                                                                          USAO
                                                          Telephone No.: 208-334-9121
          Case 1:21-cr-00074-TFH Document 7 Filed 01/15/21 Page 3 of 16




                                        STATEMENT OF FACTS

        Your affiant is a Special Agent with the Federal Bureau of Investigation (FBI) and have
been so employed since 2017. During that time, I have investigated corruption of local and federal
officials, fraud against the government, bribery, threat to life cases, and violations of Color of Law
and Civil Rights, as a part of the FBI Washington Field Office Public Corruption and Civil Rights
program. I have prepared and assisted in the preparation of court orders and search warrant
applications. Additionally, during the course of these and other investigations, I have conducted
or participated in physical and electronic surveillance, assisted in the execution of search and arrest
warrants, debriefed informants, interviewed witnesses and suspects, and reviewed other pertinent
records. Through my training, education, and experience, I have become familiar with the efforts
of persons involved in criminal activity to avoid detection by law enforcement. I am assisting in
the investigation and prosecution of events which occurred at the United States Capitol on January
6, 2021.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Vice President Mike Pence was present and presiding in
the Senate chamber.

        With the joint session underway and with Vice President Mike Pence presiding, a large
crowd gathered outside the U.S. Capitol. Temporary and permanent barricades surround the
exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep
the crowd away from the Capitol building and the proceedings underway inside. At approximately
2:00 p.m., certain individuals in the crowd forced their way through, up, and over the barricades
and officers of the U.S. Capitol Police, and the crowd advanced to the exterior façade of the
building. At such time, the joint session was still underway and the exterior doors and windows of
the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police attempted
to maintain order and keep the crowd from entering the Capitol; however, shortly after 2:00 p.m.,
individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows.
Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the session resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol
building without authority to be there
          Case 1:21-cr-00074-TFH Document 7 Filed 01/15/21 Page 4 of 16




       Based on information I have reviewed, I estimate that between 2:00 p.m., and no later than
4:00 p.m., the defendant, Josiah Colt, entered the United States Capitol without authorization to
do so. He was photographed hanging off a balcony and landing on the floor of the Senate chambers
(Exhibit A).

        In a video posted to Facebook and circulated widely on other social media platforms, the
defendant claims he was the first person to sit in the House Speaker’s chair and calls House
Speaker Nancy Pelosi a traitor. The defendant appears to be mistaken as he was also photographed
in the seat reserved for the vice president, and not Speaker Pelosi (Exhibit B).

         According to public reporting, the defendant has admitted his involvement in the riots, and
apologized for it. In a statement given to CBS2 News he stated: “I love America, I love the people,
I didn’t hurt anyone and I didn’t cause any damage in the Chamber. I got caught up in the moment
and when I saw the door to to [sic] the Chamber open, I walked in, hopped down, and sat on the
chair. I said my peace then I helped a gentlemen get to safety that was injured then left.”

        Agents from the FBI’s Washington Field Office conducted a telephonic interview with a
relative of the defendant following submission of information to the FBI’s online tip system. The
relative confirmed that the individual in the aforementioned photographs hanging from the balcony
and sitting in the vice president’s seat is the defendant.

        Based on the foregoing, your affiant submits that there is probable cause to believe that the
Josiah Colt violated 18 U.S.C. § 1752(a)(1), which makes it a crime to knowingly enter or remain
in any restricted building or grounds without lawful authority to do so.
          Case 1:21-cr-00074-TFH Document 7 Filed 01/15/21 Page 5 of 16




        Based on the foregoing, your affiant submits that there is also probable cause to believe
that Josiah Colt violated 40 U.S.C. § 5104(e)(2), which makes it a crime for an individual or group
of individuals to willfully and knowingly (D) utter loud, threatening, or abusive language, or
engage in disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol
Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress
or either House of Congress, or the orderly conduct in that building of a hearing before, or any
deliberations of, a committee of Congress or either House of Congress; (E) obstruct, or impede
passage through or within, the Grounds or any of the Capitol Buildings; (F) engage in an act of
physical violence in the Grounds or any of the Capitol Buildings; or (G) parade, demonstrate, or
picket in any of the Capitol Buildings.


                                                      _________________________________
                                                      Special Agent Matthew J. Gano
                                                      Federal Bureau of Investigation


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 9th day of January, 2021.




                                                      ___________________________________
                                                      G. MICHAEL HARVEY
                                                      U.S. MAGISTRATE JUDGE
Case 1:21-cr-00074-TFH Document 7 Filed 01/15/21 Page 6 of 16




                        EXHIBIT A
Case 1:21-cr-00074-TFH Document 7 Filed 01/15/21 Page 7 of 16
Case 1:21-cr-00074-TFH Document 7 Filed 01/15/21 Page 8 of 16




                        EXHIBIT B
           Case 1:21-cr-00074-TFH Document 7 Filed 01/15/21 Page 9 of 16




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,             ) Case No. MJ21-382-S-REB
                                       )
          Plaintiff,                   )
                                       ) WAIVER OF PRELIMINARY HEARING
    vs.                                )
  JOSIAH COLT                          )
                                       )
          Defendant.                   )
                                       )

       I understand that I have been charged with an offense in a criminal

complaint filed in this Court, or charged with violating the terms of probation or

supervised release in a petition filed in this Court. A magistrate judge has informed

me of my right to a preliminary hearing under Fed.R.Crim.P. 32.1.

       I agree to waive my right to a preliminary hearing under Fed.R.Crim.P. 5 or

Fed.R.Crim.P. 32.1.

Date: _______________________
      1/13/21                          ____________________________________
                                       Defendant


Date: ______________________
      1/13/21                          _____________________________________
                                       Attorney’s Signature


                                       _____________________________________
                                       Charles F. Peterson
                                       Printed Name of Attorney

                                       Federal Defender Services of Idaho
                                       702 W. Idaho Street, Suite 1000
                                       Boise, ID 83702
                                       208.331.5500




Waiver of Preliminary Hearing
assAssertion                             -1-
Case 1:21-cr-00074-TFH Document 7 Filed 01/15/21 Page 10 of 16
Case 1:21-cr-00074-TFH Document 7 Filed 01/15/21 Page 11 of 16
Case 1:21-cr-00074-TFH Document 7 Filed 01/15/21 Page 12 of 16
         Case 1:21-cr-00074-TFH Document 7 Filed 01/15/21 Page 13 of 16




                          UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                                     Case No. MS 21-382-S-REB
                      Plaintiff,
 v.                                                  Charging District’s Case 1o. 21-MJ-21

 JOSIAH COLT,                                        COMMITMENT TO ANOTHER
                       Defendant,                    DISTRICT


       The defendant has been ordered to appear before the United States District Court for the

District of Columbia via video on January 19, 2021 at 1 p.m. (EST) before the Honorable G.

Michael Harvey.

       The defendant is requesting court-appointed counsel.

       The defendant appeared in Boise, Idaho for his initial appearance. He elected to waive his

right to an identity hearing, production of the warrant, and preliminary hearing. The government

did not seek detention and the defendant was released pending further proceedings on conditions.

       The clerk of this district shall promptly transmit the papers to the charging district.



                                                                            January 15, 2021




COMMITMENT TO ANOTHER DISTRICT - 1
1/26/2021               Case 1:21-cr-00074-TFH Document
                                                   District of7Idaho
                                                                  Filed    01/15/21 Page 14 of 16
                                                                     Live CM/ECF

                                                                                                                         TERMED

                                         U.S. District Court
                  District of Idaho (LIVE Database) Version 6.3 (Boise - Southern)
               CRIMINAL DOCKET FOR CASE #: 1:21-mj-00382-REB All Defendants


 Case title: USA v. Colt                                                               Date Filed: 01/12/2021
 Other court case number: 21-mj-21 District of Columbia                                Date Terminated: 01/15/2021


 Assigned to: Judge Ronald E. Bush

 Defendant (1)
 Josiah Colt                                                             represented by Charles F Peterson , Jr
 TERMINATED: 01/15/2021                                                                 Federal Defender Services of Idaho
                                                                                        702 West Idaho Street, Ste. 1000
                                                                                        Boise, ID 83702
                                                                                        (208) 331-5500
                                                                                        Fax: 1-208-331-5525
                                                                                        Email: chuck_peterson@fd.org
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED
                                                                                        Designation: Public Defender or
                                                                                        Community Defender Appointment

 Pending Counts                                                                         Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                      Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                             Disposition
 None



 Plaintiff
 USA                                                                     represented by Heather Patricco
                                                                                        United States Attorney's office
                                                                                        1290 West Myrtle Street, Suite 500
                                                                                        Boise, ID 83702

https://ecf.idd.uscourts.gov/cgi-bin/DktRpt.pl?297043653158237-L_1_0-1                                                       1/3
1/26/2021               Case 1:21-cr-00074-TFH Document
                                                   District of7Idaho
                                                                  Filed    01/15/21 Page 15 of 16
                                                                     Live CM/ECF

                                                                           208-334-1211
                                                                           Email: Heather.Patricco@usdoj.gov
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED
                                                                           Designation: Retained


  Date Filed             #    Docket Text
  01/12/2021             1 Rule 5(c)(3) Documents Received as to Josiah Colt (Notice sent to USP & USM)
                           (Attachments: # 1 Arrest Warrant) (km) (Additional attachment(s) added on 1/12/2021: # 2
                           Service Information Sheet) (km).
  01/12/2021             2 DOCKET TEXT NOTICE OF *VIDEO HEARING as to Josiah Colt (Notice sent to USP
                           & USM) Video Initial Appearance - Rule 5(c)(3) set for 1/13/2021 11:15 AM via Video -
                           Boise to Other location (Mountain Time) before Judge Ronald E. Bush. *Instructions:
                           Counsel shall be sent a separate Video Link. Please send any documents for the Court's
                           review to the Courtroom deputy, prior to this hearing. Public may listen via Audio at 1-
                           669-254-5252 Meeting ID: 161 752 6320 Password: 367165. Persons granted remote
                           access to proceedings are reminded of the general prohibition under federal law and Local
                           Rule 83.1 against photographing, recording, and rebroadcasting of court proceedings.(jh)
  01/12/2021             3 Criminal Cover Sheet re 1 Rule 5(c)(3) Documents Received (km) (Main Document 3
                           replaced on 1/12/2021 with correct PDF document) (km).
  01/13/2021             4 Minute Entry for proceedings held before Judge Ronald E. Bush:Initial Appearance in
                           Rule 5(c)(3) Proceedings as to Josiah Colt held on 1/13/2021 (Notice sent to USP & USM)
                           (Court Reporter/ESR jh.) Audio File Location via Zoom. (jh)
  01/13/2021             5 DOCKET ENTRY ORDER APPOINTING FEDERAL DEFENDER: as to Josiah Colt.
                           On the basis of the sworn financial affidavit, the Court finds Defendant is financially
                           unable to retain counsel. It is hereby ORDERED that the Federal Defender Services of
                           Idaho is hereby appointed to represent Defendant in these proceedings pursuant to Title 18
                           United States Code 3006A. IT IS FURTHER ORDERED that the Federal Defender shall
                           immediately notify the Clerk's Office of any conflict of interest or inability to continue this
                           appointment. Signed by Judge Ronald E. Bush.(caused to be mailed to non Registered
                           Participants at the addresses listed on the Notice of Electronic Filing (NEF) by (jh)
  01/13/2021             6 WAIVER of Preliminary Hearing by Josiah Colt (alw)
  01/13/2021             7 CJA 23 Financial Affidavit by Josiah Colt (alw)
  01/13/2021             8 ORDER Setting Conditions of Release (Notice sent to USP & USM). Signed by Judge
                           Ronald E. Bush.(alw) (Main Document 8 replaced on 1/13/2021) (alw). (Main Document
                           8 replaced on 1/14/2021) (alw).
  01/14/2021                  Surrender of Passport as to Josiah Colt; Passport Number 552258864 issued by USA
                              (Notice sent to USP) (kt)
  01/15/2021           10 COMMITMENT TO ANOTHER DISTRICT as to Josiah Colt. Defendant committed to
                          District of District of Columbia Case No. 21-mj-21. (Notice sent to USP & USM). Signed
                          by Judge Ronald E. Bush.(caused to be mailed to non Registered Participants at the
                          addresses listed on the Notice of Electronic Filing (NEF) by (jd)
  01/15/2021            11 Notice to District of Columbia of a Rule 5 or Rule 32 Initial Appearance as to Josiah Colt.
                           Your case number is: 21-mj-21. Using your PACER account, you may retrieve the docket
                           sheet and any unrestricted documents and text-only entries via the case number link. (If
                           you require certified copies of any documents, please send a request to
                           InterdistrictTransfer_IDD@id.uscourts.gov. If you wish to designate a different email
https://ecf.idd.uscourts.gov/cgi-bin/DktRpt.pl?297043653158237-L_1_0-1                                                   2/3
1/26/2021               Case 1:21-cr-00074-TFH Document    District of7Idaho
                                                                          Filed    01/15/21 Page 16 of 16
                                                                             Live CM/ECF

                           address for future transfers, send your request to
                           InterDistrictTransfer_TXND@txnd.uscourts.gov.) (jd) Modified on 1/15/2021 (jd).
                           Emailed dkt. 9 (Ex Parte) Minute Entry Order to District of Columbia at
                           InterDistrictTransfer_DCD <InterDistrictTransfer_DCD@dcd.uscourts.gov>
  01/15/2021           12 NOTICE OF ATTORNEY APPEARANCE: Charles F Peterson, Jr appearing for Josiah
                          Colt (Notice sent to USM) (Peterson, Charles)
  01/21/2021                  Return of Passport as to Josiah Colt; Passport Number 552258864 issued by USA.
                              Passport returned to Defendant (Notice sent to USP) (alw)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                01/26/2021 11:02:13
                                    PACER
                                                    BrittanyBryant:6635828:0 Client Code:
                                    Login:
                                                                              Search        1:21-mj-00382-
                                    Description: Docket Report
                                                                              Criteria:     REB
                                    Billable
                                                    2                         Cost:         0.20
                                    Pages:
                                                                              Exempt
                                    Exempt flag: Exempt                                     Always
                                                                              reason:


PACER fee: Exempt




https://ecf.idd.uscourts.gov/cgi-bin/DktRpt.pl?297043653158237-L_1_0-1                                         3/3
